Citation Nr: 0503188	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-20 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
a depressive disorder, from September 26, 2003.

2.  Entitlement to an evaluation greater than 10 percent for 
degenerative changes of the left knee, from March 20, 2000.

3.  Entitlement to an evaluation greater than 10 percent for 
medial collateral ligament impairment of the left knee, from 
March 20, 2000. 

4.  Entitlement to an evaluation greater than 10 percent for 
degenerative changes of the right knee, from March 20, 2000.

5.  Entitlement to an evaluation greater than 10 percent for 
probable internal derangement with medial collateral ligament 
impairment of the right knee, from March 20, 2000.

6.  Entitlement to separate compensable evaluations for 
tinnitus in each ear. 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This matter comes before the Board on appeal from an August 
2000 rating decision in which the RO granted entitlement to 
service connection for a right knee disability and assigned a 
10 percent rating from March 20, 2000, under Diagnostic Code 
5010.  38 C.F.R. § 4.71a (2000).  That decision also denied 
secondary service connection for left knee degenerative 
changes.  In June 2001, the Board remanded these issues for 
additional development.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The 
Court dismissed the appeal and the case was returned to the 
RO.  In January 2002, the RO assigned a separate 10 percent 
rating for right knee disability under Diagnostic Code 5257.  
Id.  By a March 2004 rating action, the RO granted service 
connection for degenerative changes of the left knee and for 
ligament impairment of the left knee, and assigned each 
disability an initial 10 percent evaluation under 38 C.F.R. 
§ 4.71, Diagnostic Codes 5010 and 5257, respectively.  The 
veteran has disagreed with the initial 10 percent evaluations 
assigned to his left knee disabilities and these issues have 
been developed for appellate review.

This appeal also arises from February and April 2004 rating 
actions, wherein the RO granted service connection for 
depressive disorder and assigned an initial 10 percent 
evaluation, from September 26, 2003, and denied separate 
compensable evaluations for tinnitus in each ear, 
respectively. 

By a September 2002 decision, the Board denied entitlement to 
evaluation greater than 30 percent for Meniere's Disease.  
Subsequently, by a March 2004 rating action, the RO awarded a 
60 percent evaluation for the service-connected Meniere's 
Disease.  The veteran disagreed with the 60 percent 
evaluation.  However, by a September 2004 rating action, the 
RO awarded a 100 percent evaluation for Meniere's disease.  
Thus, the veteran has been awarded a full grant of the 
benefit sought with respect to the rating of this disability 
and this issue is therefore not on appeal before the Board.  

Finally, the Board observes that the Court requires that a 
distinction be made between a veteran's dissatisfaction with 
the initial rating assigned following a grant of service 
connection (so- called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the right and left knee ratings, 
as well as the rating for a depressive disorder were placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with original ratings, the Board has 
characterized the rating issues on appeal as set forth on the 
preceding page.

(Consideration of all issues on appeal except for the 
tinnitus issue is deferred pending completion of the 
development sought in the remand below.)


FINDING OF FACT

The veteran experiences recurrent tinnitus.


CONCLUSION OF LAW

The claim for assignment of separate compensable evaluations 
for tinnitus in each ear is without legal merit.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999); 38 C.F.R. §§ 4.25, 4.87, Diagnostic Code 6260 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2003).  The rating 
schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  

The facts of this case are not in dispute.  At the 
appellant's July 1999 VA audiological examination, the 
examiner indicated that the veteran had tinnitus which was 
consistent with his in-service history of noise exposure.  By 
a November 1999 rating action, the RO granted service 
connection for tinnitus and assigned an initial 10 percent 
evaluation, from April 5, 1999.  In an April 2004 rating 
action, the RO denied entitlement to separate 10 percent 
evaluations for tinnitus in ear each.  (By this point, the RO 
had granted service connection for Meniere's disease and had 
rated Meniere's disease in part on the basis of the veteran 
having tinnitus.)  Thereafter, the veteran disagreed with the 
RO's denial of an award of separate compensable evaluations 
for tinnitus in each ear and this appeal ensued.  

At the time the veteran filed his claim at the RO in March 
1999, Diagnostic Code 6260 provided a maximum 10 percent 
rating for recurrent tinnitus.  A note following the 
diagnostic code stated that a separate evaluation for 
tinnitus may be combined with an evaluation under diagnostic 
codes 6100, 6200, 6204, or another diagnostic code, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(1999).  

Subsequently, 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
amended, effective June 13, 2003.  The new version of 
Diagnostic Code 6260 still contemplates a maximum 10 percent 
rating for tinnitus.  However, the notes following the 
diagnostic code now include the following:  (1) A separate 
evaluation for tinnitus may be combined with an evaluation 
under Diagnostic Codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes; (2) Only a single evaluation is to 
be assigned for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head; 
(3) Objective tinnitus (in which the sound is audible to 
other people and has a definable cause that may or may not be 
pathologic) is not to be evaluated under Diagnostic Code 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  38 C.F.R. § 4.87, Diagnostic Code 6260 
(2004).  

The veteran has argued that he is entitled to separate 
ratings for his left and right ear tinnitus.  He noted a 
recent VA General Counsel opinion, VAOPGCPREC 2-2003, and 
argued that it was wrong, especially with respect to cases 
like his because he can distinctly discern tinnitus in each 
ear.  In the General Counsel opinion, it was held that 
subjective tinnitus, which is what the veteran experiences, 
is defined as the perception of sound in the absence of an 
external stimulus which arises from the brain, not the ears.  
Therefore, the undifferentiated nature of the source of the 
noise, i.e., the brain, is the primary basis for VA's 
practice of rating tinnitus as a single disease entity.  See 
VAOPGCPREC 2-2003.  Therefore, for the purpose of rating 
tinnitus, the perception of sound in one or both ears is 
irrelevant and the assignment of separate ratings based on 
each ear would be inappropriate.  Furthermore, the General 
Counsel concluded that the amendment to Diagnostic Code 6260 
definitively stating that only a single 10 percent disability 
rating is authorized for tinnitus merely restated the law as 
it existed both prior to and after the amendment.  
Accordingly, despite the veteran's contentions to the 
contrary, the Board finds no basis to find the prior version 
of Diagnostic Code 6260 ambiguous.  The Board is bound by 
precedent opinions of the General Counsel and therefore does 
not have latitude to make an exception in this case.  
38 U.S.C.A. § 7104 (c) (West 2002).  Moreover, as noted 
above, the veteran's tinnitus supports an evaluation under 
another Diagnostic Code.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  Given the General Counsel opinion 
with respect to the application of Diagnostic Code 6260, even 
before it was amended, the law prohibits the award of the 
benefit sought.  Accordingly, the claim for separate 
evaluations for each ear must be denied as a matter of law.  

The Board has also considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), and 
its implementing regulations, codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2003).

The VA General Counsel has specifically addressed whether VA 
is required to provide notice to a claimant of the 
information and evidence necessary to substantiate a claim 
for separate disability evaluations for each ear for tinnitus 
under 38 U.S.C.A. § 5103(a).  The General Counsel has held 
that there is no requirement to provide the notice as the 
entitlement to separate ratings is barred by the current 
Diagnostic Code 6260 and by the previous versions of 
Diagnostic Code 6260 as interpreted by VAOPGCPREC 2-2003.  
VAOPGCPREC 2-2004.  


ORDER

Entitlement to separate compensable evaluations for tinnitus 
in each ear is denied as a matter of law.


REMAND

The Board notes that the veteran declined to appear for a VA 
orthopedic examination of his right knee after a June 2001 
Board remand.  In addition, throughout the duration of the 
veteran's appeal, his attorney has objected to the scheduling 
of the appellant for any examination with respect to the 
disabilities on appeal.  However, the Board finds that 
examinations are in fact needed to substantiate the veteran's 
claims for higher ratings.  The Board does not find that the 
veteran had good cause for his failing to report, but 
nevertheless will give him another opportunity.  If his 
failure is because he no longer desires to pursue these 
claims, he should notify the RO of this in writing.

Concerning the veteran's initial evaluation claims for his 
right and left knees, the Board notes that, in a September 
2003 report submitted by J. A. W., M.D., it was noted that 
the veteran had significant pain in his knees when he 
ascended and descended stairs.  However, that same examiner 
found that the veteran had full range of motion of the knees 
and mild instability and buckling of the left knee in 
February 2000 and July 2002.  Given these findings, the Board 
is of the opinion that a current orthopedic examination which 
provides an assessment of functional limitation in terms of 
additional limitation of motion of the right and left knees 
is warranted prior to final appellate review.  38 C.F.R. §§  
4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995); VAOPGCPREC 9-98.  In addition, it should also be 
pointed out that VA General Counsel has recently indicated 
that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the knee.  VAOPGCPREC 
9-2004.  This represents a change to a general practice by VA 
to assign a single rating based on the single disability 
caused by limitation of motion of a joint.  Consequently, 
medical findings regarding the extent of motion in each 
direction are required.  

Concerning the veteran's claim for an initial evaluation in 
excess of 10 percent for depressive disorder, the veteran has 
not been afforded a VA rating examination to determine the 
severity of his depressive disorder during the pendency of 
the appeal.  In this regard, VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 11 (1991).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development: 

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left or right knee 
disabilities since March 2000, or for a 
major depressive disorder since September 
2003, respectively.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims folders.  

2.  Thereafter, the appellant should be 
scheduled for a VA orthopedic examination 
to determine the current severity of the 
service-connected right and left knee 
disabilities.  The claims folders, along 
with any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner for 
review.  With respect to the veteran's 
right and left knees, the examiner should 
describe any recurrent subluxation or 
lateral instability in terms of "slight," 
"moderate," or "severe" disability.  The 
examiner should record the range of 
motion observed on clinical evaluation, 
in terms of degrees of both flexion and 
extension.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  

Then, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon his or her best medical judgment, as 
to the extent to which the right and left 
knees exhibit weakened movement, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate these problems to 
additional loss in range of motion of the 
right and left knees (beyond that which 
is demonstrated clinically).  This should 
be done in terms of loss of flexion and 
loss of extension for each knee.  
VAOPGCPREC 9-2004.  The rationale for all 
opinions should be explained in detail.  

3.  After completion of these actions, 
the veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
depressive disorder.  The claims folders 
must be made available to the examiner 
for review in conjunction with the 
examination.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of disability and 
address the presence or absence of the 
specific criteria set forth in 38 C.F.R. 
§ 4.130 (2004) (General Rating Formula 
for Mental Disorders).  The examiner 
should also provide a full multi-axial 
evaluation, to include the assignment of 
a numerical score on the Global 
Assessment of Functioning scale.  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned numerical score relative to the 
appellant's ability to work.  
Furthermore, the examiner should provide 
an opinion as to the degree of industrial 
impairment due to the appellant's 
service-connected depressive disorder.  
Social impairment, as it affects 
industrial adaptability, should also be 
discussed.  For the examiner's 
convenience, the criteria are as follows:

General Rating Formula For Mental 
Disorders:
Total occupational and social 
impairment, due to such symptoms as:  
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  100%

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as:  
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); 
inability to establish and maintain 
effective relationships.  70%

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short-term and long-
term memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  50%

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).  
30%

Occupational and social impairment 
due to mild or transient symptoms 
which decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.  
10%.

4.  Thereafter, the RO should thoroughly 
review the claims files and take all 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the rating issues 
remaining on appeal.  The RO should 
consider whether staged ratings are 
appropriate in accordance with Fenderson 
v. West, 12 Vet. App. 119 (1999).  If any 
benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  The RO should also advise the 
veteran and his attorney of the 
provisions of 38 C.F.R. § 3.655 (2004).

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
remand in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


